Stephens, J.
Upon the call of this ease there being no representation for the plaintiff in error, by brief or otherwise, and it being plainly apparent that the writ of error was prosecuted for delay only, the motion of the defendant in error that the record be opened, the *298judgment therein affirmed, and damages of ten per "Cent, for delay be awarded him, is granted. (Civil Code, § 6249).
Decided October 20, 1919.
Motion for new trial; from Douglas superior court—Judge Bartlett. December 27, 1918.
J. B. Hutcheson, for defendant in error.

Judgment affirmed, with damages.


Jenkins, P. J., and Smith, J., concur.